D. C. M. D. Ala. Motion to dispense with printing jurisdictional statement granted. Probable jurisdiction noted and case set for oral argument on January 21, 1969, together with motion for an order to show cause why Judge Herndon should not be held in contempt and for other relief. Appellants’ briefs shall be filed by January 3, 1969, and responding briefs by January 17, 1969. Case may be presented on original record, without printing.
Mr. Justice Black took no part in the consideration or decision of these matters.